 



Exhibit 10.16
Amendment to
Key Executive Employment Protection Agreement
     This amendment (this “Amendment”) to the Key Executive Employment
Protection Agreement (the “Agreement”) between Landstar System, Inc., a Delaware
corporation (the “Company”), and Jeffrey L. Pundt (the “Executive”), dated
January 30, 1998, is entered into as of August 7, 2002.
     WHEREAS, the parties to the Agreement desire to amend the Agreement in
certain respects.
     NOW THEREFORE, the Agreement is hereby amended as follows:
     1. Section 2(a)(ii) of the Agreement is hereby deleted in its entirety and
a new Section 2(a)(ii) shall be added to read as follows:
(ii) the Shareholders of the Company approve a definitive agreement (a
“Definitive Agreement”) (a) for the merger or other business combination of the
Company with or into another corporation, a majority of the directors of which
were not directors of the Company immediately prior to the merger and in which
the shareholders of the Company immediately prior to the effective date of such
merger directly or indirectly own less than 50% of the voting power in such
corporation or (b) for the sale or other disposition of all or substantially all
of the assets of the Company, and the transactions contemplated by such
Definitive Agreement are, in either case, consummated;
     2. The first sentence of Section 3(a) of the Agreement is hereby deleted in
its entirety and a new first sentence of such Section 3(a) shall be added to
read as follows:
If (x) on or before the second anniversary of the Change in Control Date (i) the
Company terminates the Executive’s employment for any reason other than for
Cause or Disability or (ii) the Executive voluntarily terminates his employment
for Good Reason or (y) the Executive voluntarily terminates his employment for
any reason at any time within the 60-day period beginning on the 181st day
following the Change in Control Date or (z) if the Executive’s employment is
terminated by the Company for any reason other than death, Disability or Cause
or by the Executive for Good Reason, after the execution of a Definitive
Agreement but prior to

 



--------------------------------------------------------------------------------



 



the consummation thereof and the transaction contemplated by such Definitive
Agreement are consummated, then the Company shall pay to the Executive the
following amounts:
     3. Except as set forth above, the Agreement shall remain in full force and
effect in all respects.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on the 7th day of August, 2002.

            LANDSTAR SYSTEM, INC.
      By:   /s/ Jeffrey C. Crowe         Jeffrey C. Crowe,        Chairman of
the Board
& Chief Executive Officer     

Agreed and Accepted:

                  /s/ Jeffrey L. Pundt       Jeffrey L. Pundt           

2